Exhibit 10.1

 

[image_001.jpg] 

 



VIA EMAIL ONLY

 

May 1, 2017

 

Mr. Thomas C. K. Yuen
2917 Daimler Street

Santa Ana, California 92705

 

Re:    Director Offer Letter

 

Dear Mr. Yuen:

 

This letter shall constitute an agreement (“Agreement”) between you and
PharmaCyte Biotech (“Company”) and contains all the terms and conditions
relating to your service to the Company as a member of our Board of Directors.

 

1.  Term. This Agreement will become effective as of May 1, 2017 (“Effective
Date”) and continue until your resignation or removal, or until your successor
is duly elected and qualified. Your position will be subject to re-election each
year at the annual shareholders’ meeting and, upon re-election, the terms and
provisions of this Agreement shall remain in full force and effect.

 

2. Services.

 

2.1. Duties. You shall render services as a member of the Board in accordance
with high professional and ethical standards and in accordance with all
applicable laws, rules and regulations pertaining to your performance under this
Agreement. You shall use your best efforts to attend all meetings of the Board
called from time to time, either in-person or by telephone. You will serve as
member of the Audit Committee and the Compensation Committee of the Board and
shall use your best efforts to attend meetings of each Committee as required by
its members pursuant to the Charter of each Committee or as may be called from
time to time. As an independent director, you may also be required to attend
meetings with the other independent directors without the presence of the
Company’s officers and non-independent directors. The services described in this
Section 2.1 shall hereinafter be referred to as your “Duties.”

 

2.2. Reporting. While this Agreement is in effect, you shall immediately advise
the Company if: (i) you know, have reason to know, or believe, that you are no
longer independent; and (ii) you serve on an audit committee of any other public
company.

 

3. Services for Others. You shall be free to represent or perform services for
other persons during the term of this Agreement. You represent, however, that
you do not presently perform and do not intend to perform, during the term of
this Agreement, similar duties, consulting, or other services for companies
whose businesses are or would be in any way competitive with the Company (except
for companies previously disclosed by you to the Company in writing). Should you
propose to perform similar duties, consulting, or other services for any such
company, you agree to notify the Company in writing in advance (specifying the
name of the organization for whom you propose to perform such services) and to
provide information to the Company sufficient to allow it to determine if the
performance of such services would conflict with your duties as a director of
the Company.

 

 

 



 1 

 

 

4. Compensation.

 

4.1. Cash. The Company will pay you cash compensation of $12,500 per quarter,
payable in advance and pro-rated for periods of less than a quarter. You shall
be reimbursed for reasonable expenses documented and incurred by you in
performing your Duties (including travel expenses for meetings you attend
in-person).

 

4.2. Equity Grants. Commencing on the Effective Date and on each anniversary
date of the Effective Date, you will be issued annually: (i) 250,000 fully-paid,
non-assessable shares of the Company’s restricted common stock (“Shares”); and
(ii) a five-year option to purchase 250,000 shares of the Company’s restricted
common stock at an exercise price equal to the fair market value of the
Company’s common stock on the date of the grant (“Option”). The Shares and the
Option will be fully vested as of the date of the grant. The Company will issue
you a Stock Option Agreement to evidence the Option in the form typically used
by the Company.

 

4.3. Service on Additional Board Committee. Should you be named to any
additional committee of the Board, the Compensation Committee of the Board will
determine any additional compensation, if any, that you will receive for serving
on such committee.

 

4.4. Taxes. You are solely responsible for taxes arising out of any compensation
paid by the Company to you under this Agreement, and you understand that you
will be issued a U.S. Treasury form 1099 for any compensation paid to you by the
Company. The Company will comply with any tax or withholding obligations as
required by applicable law from time to time related to this Agreement.

 

5. D&O Insurance Policy. During the term of this Agreement, the Company shall
include you as an insured under its existing director’s and officer’s insurance
policy, with coverage determined annually by the Company and the Board.

 

6. No Assignment. Because of the personal nature of the services to be rendered
by you, this Agreement may not be assigned by you without the prior written
consent of the Company.

 

7. Confidential Information; Non-Disclosure. In consideration of your access to
the premises of the Company and/or you access to certain confidential
information of the Company, you hereby represent and agree as follows:

 

7.1. Definition. For purposes of this Agreement, the term “Confidential
Information” means:

 

a. Any information that the Company possesses that has been created, discovered,
or developed by or for the Company and that has or could have commercial value
or utility in the business in which the Company is engaged;

 

 

 



 2 

 

 

b. Any information provided to the Board at or for meetings of the Board and any
information relating to proceedings of the Board; or

 

c. Any information that is related to the business of the Company and is
generally not known by non-Company personnel.

 

7.2. Exclusions. Notwithstanding the foregoing, the term Confidential
Information does not include:

 

a. Any information that becomes generally available to the public other than as
a result of a breach of this Agreement, or any other agreement requiring
confidentiality between the Company and you;

 

b. Information received from a third party in rightful possession of such
information who is not restricted from disclosing such information; and

 

c. Information known by you prior to receipt of such information from the
Company, which prior knowledge can be documented.

 

7.3. Documents. You agree that, without the express prior written consent of the
Company, you will not remove from the Company's premises, any notes, formulas,
programs, data, records, machines, or any other documents or items that in any
manner contain or constitute Confidential Information, nor will you make
reproductions or copies of the same. In the event you receive any such documents
or items by personal delivery from any duly designated or authorized personnel
of the Company, you shall be deemed to have received the express written consent
of the Company. In the event that you receive any such documents or items, other
than through personal delivery as described in the preceding sentence, you agree
to inform the Company promptly of your possession of such documents or items.
You shall promptly return any such documents or items, along with any
reproductions or copies to the Company upon the Company's demand, upon
termination of this Agreement, or upon your termination or Resignation, as
defined in Section 8, below.

 

7.4. No Disclosure. You agree that you will hold in trust and confidence all
Confidential Information and will not disclose to others, directly or
indirectly, any Confidential Information or anything relating to such
information without the prior written consent of the Company, except as maybe
necessary in the course of your relationship with the Company. You further agree
that you will not use any Confidential Information other than in connection with
your service as a member of the Board without the prior written consent of the
Company. The provisions of this Section 7.4 shall survive termination of this
Agreement.

 

8.  Termination and Resignation. Your membership on the Company’s Board may be
terminated for any or no reason except as provided in the Company’s
organizational documents or pursuant to applicable law. You may also terminate
your membership on the Board for any or no reason by delivering your written
notice of resignation to the Company (“Resignation”). Such Resignation shall be
effective on the later of the date of its delivery or the date specified in the
Resignation. Upon the effective date of the termination or Resignation, your
right to compensation under this Agreement will terminate, subject to the
Company's obligations to pay you any compensation that you have already earned
and to reimburse you for approved expenses already incurred in connection with
you performing your Duties as of the effective date of such termination or
Resignation.

 

 

 

 



 3 

 

 

9. Not an Employee. Nothing in this Agreement shall be construed as a contract
of employment/engagement between you and the Company or as a commitment on the
part of the Company to retain you in any capacity, for any period of time or
under any specific terms or conditions, or to continue your service to the
Company beyond any period.

 

10. Governing Law; Consent to Jurisdiction. All questions with respect to the
construction and/or enforcement of this Agreement, and the rights and
obligations of the parties hereunder, shall be determined in accordance with the
laws of the State of California applicable to agreements made and to be
performed entirely in the State of California. The parties hereby consent to the
jurisdiction of the courts having jurisdiction over matters arising in
California for any proceeding arising out of or relating to this Agreement.

 

11. Entire Agreement; Amendment; Waiver; Counterparts. This Agreement expresses
the entire understanding with respect to the subject matter hereof and
supersedes and terminates any prior oral or written agreements with respect to
the subject matter hereof. Any term of this Agreement may be amended and
observance of any term of this Agreement may be waived only with the written
consent of the parties hereto. Waiver of any term or condition of this Agreement
by any party shall not be construed as a waiver of any subsequent breach or
failure of the same term or condition or waiver of any other term or condition
of this Agreement. The failure of any party at any time to require performance
by any other party of any provision of this Agreement shall not affect the right
of any such party to require future performance of such provision or any other
provision of this Agreement. This Agreement may be executed in separate
counterparts each of which will be an original and all of which taken together
will constitute one and the same agreement, and may be executed using facsimiles
of signatures, and a facsimile of a signature shall be deemed to be the same,
and equally enforceable, as an original of such signature.

 

 

 

 

[Signature page to follow]

 

 

 

 



 4 

 

 

This Agreement has been executed and delivered by the undersigned and is made
effective as of the date set first set forth above.

 

  Sincerely,         PharmaCyte Biotech, Inc.               By: /s/ Kenneth L.
Waggoner   Name: Kenneth L. Waggoner   Title:

Chief Executive Officer

President and General Counsel

     

AGREED AND ACCEPTED:

 

 

/s/ Thomas C. K. Yuen                            

Name: Thomas C. K. Yuen

 

 

 

 

 

 

 

 



 5 

 